Citation Nr: 1212514	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims file.  


REMAND

The Board is of the opinion that further development needs to be performed prior to reaching a decision on the Veteran's claim for service connection for diabetes mellitus.  

The Veteran contends that he was exposed to herbicides, including Agent Orange, while serving in the Thailand.  He specifically testified to being in close proximity to the perimeter of Don Muang Royal Thai Air Force Base.  He recalled entering and leaving through the patrolled gate and their service route was around the perimeter of the air base to the operations unit.  The Veteran would travel a road that was in close proximity to the perimeter of the base on a daily basis both going to work and upon leaving work.  

A review of the record shows that VA has not requested the Veteran's service personnel records (SPRs) and associated them with his claims file.  These records may show the circumstances of the Veteran's claimed service in Thailand.  Thus, the Board finds that a remand is necessary for VA to attempt to obtain the Veteran's complete SPRs.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should attempt to obtain a complete copy of the Veteran's SPRs.  If it is unable to obtain the identified records, it should so inform the Veteran and request him to submit any such records in his possession.  Efforts to obtain the records should continue until it is determined that the records do not exist or that further attempts to obtain the records would be futile.  All attempts to obtain these records should be documented in the claims files. 

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

